Notice of Pre-AIA  or AIA  Status
Claims 1-3, 5, 7-17 and 19-22 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on April 28, 2022 has been entered and considered by the examiner. By the amendment, claims 1-3, 7-10, 12-16 and 19  are amended. Claims 4, 6 and 18 are cancelled. New claims 21 and 22 are added.  Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained. 


Response to 35 USC 101 arguments
Applicant arguments

To the extent the action first alleges that the claimed steps are mental process, it is noted that the mental process category of abstract ideas is limited to only to those processes that can practically be performed in the human mind—that is, those that go beyond mere “observations, evaluations, judgments, and opinions.” MPEP § 2106.04(a)(2)(III). That is not true of the claimed steps. Notably, as described on page 6, Il. 21-22 of the Specification, the claimed “geocellular model defining a plurality of cells” includes “more than 1000 cells... and generally between [1,000,000] cells... and [5,000,000] cells.” Such data analysis is far too comprehensive to be carried about mentally, even with the aid of paper and pencil, and requires far more than simple observation and general evaluation. Indeed, this is why as described on page 7, Il. 30-31, the Specification notes that computer of the present claims for carrying out the allegedly abstract steps is “a commercial reservoir modeling simulator such as ECLIPSE or IX (INTERSECT) from SCHLUMBERGER, STARS and IMEX from CMG, or any similar product.” In other words, the allegedly mental processes are actually those carried out with a super computer requiring significantly more resources than those of the human mind.
Similarly in this regard, the acquisition of the geocellular model and the claimed computer tie the claims to particular machines, and thus do not amount to generic computing or extra-solution data gathering as the action suggests. By way of analogy, the MPEP and USPTO Example 4 indicate that determining the absolute position of a GPS receiver is eligible. This is because “the use of a GPS receiver is essential to the operation of the claimed methods.” 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also MPEP § 2106.04(a)(2)(IID)(C), and Section 101 Example 4. Similarly, the present claims are not generic to all forms of data collection, but rather, specifically acquisition of geocellular models and thus the associated specialized hardware required for that acquisition. Similarly, the corresponding computers are not merely generic processors, but rather the above- noted super computers.


Examiner response
Examiner found the “acquiring a geocellular model of the field…” is recited at a high level of generality (i.e., as a general means of obtaining data/model), and amounts to mere data gathering and thus, adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) and it is not an improvement in technology. Specification mention using different software such as ECLIPSE or IX (INTERSECT) from SCHLUMBERGER, STARS and IMEX from CMG, or any similar product to obtain geocellular model is mere instructions to implement an abstract idea on a generic data purpose computer, (See MPEP 2106.05(f)) . Unlike the claims in example 4 that shows the improvement in computer technology by a series of steps including calculating pseudo-ranges and wirelessly transmitting those pseudo-ranges satisfies the requirements of a process, the instant claim is only obtaining a geocellular model using generic purpose computer(mere data gathering) and the analysis of that model using abstract idea. It is not clear from the claim how the determined well insertion point driver with the maximal combined insertion point driver is used to define the position of wells and how it will improve hydrocarbon productivity. Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. The claimed embodiments do not require a particular machine or specialized computer. Further, mathematical calculation and algorithms have been found by the courts to be abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 




Response to prior art Arguments
Applicant's arguments

Kim does not describe positioning wells one after another in the group of potential cells, let alone in the manner claimed—each positioning of a well comprising a calculation of a fluid property insertion point driver, of a distance insertion point driver maximizing the distance to cells with undesired properties and of a combined insertion point driver.
Additionally, the cited references do not teach or render obvious that “the at least one maximized distance insertion point driver being determined for each cell by determining a distance to the cell or group of cells with undesired properties by using a diffusive time of flight from the cell to the cell or group of cells having undesired properties” and that “the fluid property insertion point driver being determined by using a window average of the fluid property taken around the cell.”

Examiner response
Kim still teaches positioning wells in the group of potentials cells see para 56- This technique can also be used to determine the optimum path between two cells via any desired cell and also the nth best path between two cells. FIG. 15 shows the corresponding optimum path between the production well and the injection well via (x, y), shown as combination of two paths found: path 1508 from injection well to a cell at (x, y) and path 1509 from production well to the cell at (x, y). As shown in fig 15 position of the production and injection wells in the group of two cells in order to determine the optimum path. 

Kim still teaches “the at least one maximized distance insertion point driver being determined for each cell by determining a distance to the cell or group of cells with undesired properties by using a diffusive time of flight from the cell to the cell or group of cells having undesired properties”. See Kim para 33-The front is propagated so as to compute travel times from the reference cell to the other cells in the reservoir, each cell having its own travel time. These times are also called arrival times in reference to the time it takes for the propagating front to arrive at a cell from the reference cell. These arrival times represent the connective quality of the cells in the reservoir from the reference cell. The fast marching method is utilized to compute the arrival times at the cells of the propagating front until an ending criteria is met, i.e., a maximum arrival time is reached, a maximum distance is reached, or the propagating front reaches a target object.

Diffusion of time of flight is same as time of arrival to the cells or group of cells. Examiner consider arrival time as the maximized distance insertion point driver since the arrival time of the propagating front reference cell to the other cells is computed until the maximum distance is reached. The maximized distance is computed using the time of arrival. 

Kim also teaches undesirable properties see para 51- For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs. In addition, it would be useful to know the probable connected pathways between a well bore and water/gas or other boundary contacts. For an existing well, this connectivity analysis could provide insight when trying to establish a production strategy that will avoid or delay a gas or water break or other undesirable condition. See para 42- For example, propagation can be stopped when a predetermined maximum arrival time, Tmax, is reached, a cumulative attribute is reached, a distance is reached. Kim teaches the wells are represented by the cells. Hence, the cell that represents the well with undesirable condition recognized as the cell with undesirable properties. 

Kim still teaches the fluid property insertion point driver being determined by using a window average of the fluid property taken around the cell.   See para 53- the volume at a gas or water break is estimated as an average of the oil volumes computed at the first order neighboring cells. Fluid property is the oil volume at the cells. Cumulative attributes is computed for each cell which acts fluid property insertion point driver since it represents maximization of  oil volume or porosity.




Applicant arguments
Further, the action alleges that Kim paragraph [0056]-[0057] teach that the arrival time from the injection well and the arrival time from the production well are calculated, and that a value Qtotal is the sum of the time to the injection and to the production well (total travel time). The action relies on the value Qtotal as corresponding to a combined insertion point driver based on a fluid property insertion point driver and on a maximized distance insertion point driver. However, both values are times of arrival from different wells. These values would thus at most constitute two different maximized distance insertion point drivers, and not a combination of a maximized distance insertion point driver and of a maximized fluid property insertion point driver, as recited. 

Examiner response
See para 54-57 An initial front is propagated through the cells with a user-defined speed for each cell based on the cell's porosity or other attributes that affect the transmissibility of fluids.  The use of two drivers  which is fluid property insertion point driver and maximized distance insertion point driver are used to represent the properties of the cell. Fluid property insertion point driver represent the fluid property of the cell and the maximized distance insertion point driver represents the distance to the cell or group of cells using travel time. Qtotal is a combined insertion point driver which is obtained when the fluid volume is higher (first property of the cell) and the arrival time of propagating front from producer well to injector well (i.e. when the maximum distance is reached) of that cell (second property of the cell). Qtotal is the connected quality between the production well and injection well of that cell. The connection represent the fluid property and maximized distance between the wells. 


Applicant arguments
Claim 21 corresponds to previously presented claim 7 in independent form. In rejecting these features, the action cites to Franklin. Franklin relates to a leak detection system in a pressure measurement system in which the exponential decay of several measurements of the leak are shown by reference 341, 342, 343, 345 in Fig. 3 thereof. The action alleges that it is known from Franklin to test pressures in different directions with an exponential rate of decrease and that it would be obvious for a skilled person to calculate a decreasing moving average in Kim based on this. However, the cited paragraph [0073] of Franklin does not consider determining a decreasing moving average in two directions. Rather, the only consideration is of analyzing the measures of an exponential decay of leaks of gas, along time. The variation which is shown in Franklin does not relate with a decreasing moving average of fluid property taken around a cell in two directions from a cell, but rather concern a time evolution of a leak. Moreover, Franklin is wholly unrelated to modeling the positioning of wells in a field as in Kim.

Examiner response
Franklin teaches a way of calculating a decreasing moving average for the fluid property obtained in Kim. See para 41-42 and para 73-Leak detection value is calculated from the an exponential rate of decrease of flow pressure. The pressure values 341, 342, 343, 344 and 345 indicate a general exponential decay in the pressure as time passes at least of two directions.  It is understood that in connection with fluids and gases that exhibit a potentially significant change in pressure as a function of the fluid's temperature. In mathematics, an orientation of a curve (two direction one is oriented toward the right and another one is upward oriented) is determined by cartesian co0drinates reflecting x-y axis as shown in fig 3 and 5.

Applicant arguments
Claim 22 corresponds to previously presented claim 9 in independent form. In rejecting these features, the action alleges that Ayasse paragraphs [0073]-[0074] and Fig. 1 teach, after each successive positioning of a well in which at least an insertion point of a well has been positioned, defining a toe and a heel of the well based on a predefined drain length distance. However, the cited paragraphs merely mention boring wells at different locations to initiate a combustion of viscous oils in the wells. This has nothing to do with positioning a toe and the heel of the well after an insertion point has been defined in a geocellular model of the well. Moreover, Ayasse also does not concern the modeling of a field using a geocellular model, and does not consider successive positioning of a well into the geocellular model. Rather, Ayasse is instead directed to carrying out a combustion process for reducing the viscosity of oil contained in an oil containing reservoir. Accordingly, there is nothing in Ayasse that would suggest its combination with Kim.

Examiner response
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ayasse teaches positioning at least one vertical oxidizing gas injection well and in spaced relation to the horizontal well for producing the oil see fig 1. Kim teaches well positioning using geocellular model for analyzing the connected quality of a hydrocarbon reservoir and Ayasse teaches defining a toe and a heel of the well based on a predefined drain length distance after each successive positioning of a well in which at least an insertion point of a well has been positioned which is obtained in Kim. See Ayasse para 73-74-If the injector well 6a is placed at midpoint along the horizontal well 8 then the fluid drainage zones 15 reach the toe 40 and the heel 42 of the horizontal well at the same time. See fig 1 d1 and d2 are the predefined drain length.



Claim Rejections - 35 USC §101

4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-3, 5, 7-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-3, 5, 7-14, 17 and 19-22 are directed to method or process, which falls into the one of the statutory category.
Claim: 15 is directed to method or process, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 15, 16 recites
- positioning wells one after another in the group of potential cells, each positioning of a well comprising:
* determining for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization, the fluid property insertion point driver determined by using a window average of the fluid property taken around the cell. (it recites a mathematical calculation such as window average or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* determining for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well-being positioned, the at least one maximized distance insertion point driver being determined for each cell by determining a distance to the cell or group of cells with undesired properties by using a diffusive time of flight from the cell to the cell or group of cells having undesired properties; (it recites a mathematical calculation such as determined distance using diffusive time of flight or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* determining for each cell of the group of potential cells a combined insertion point driver by using the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver, each insertion point driver being determined for each cell as normalized relative to the maximal value of the same insertion point driver among the cells of the group of potential cells;  (it recites a mathematical calculation such as normalization or merely limitations that are based on or involve a mathematical concept. It also covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (it covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements 
-acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases; These limitation is recited at a high level of generality (i.e., as a general means of obtaining data/model), and amounts to mere data gathering and thus, adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g))
- selecting a group of potential cells able to become a well location; it is selecting a particular data source or type of data to be manipulated and thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The use of computer and non-transitory computer readable medium to define the locations of plurality of wells in a field is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, a process to define the locations of a plurality of wells in a field, the locations being used in a drilling operation to drill at least a well in the field is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 1, 15 and 16 are directed to abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “acquiring a geocellular model of the field, the geocellular model …” falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) and recognized as well‐understood, routine, and conventional functions (See MPEP 2106.05(d)(i)Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)) and “selecting a group of potential cells able to become a well location” falls under insignificant extra-solution activity to the judicial exception and recognized as well‐understood, routine, and conventional functions. (See MPEP 2106.05(g)iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). The use of computer and non-transitory computer readable medium to define the locations of plurality of wells in a field is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, a process to define the locations of a plurality of wells in a field, the locations being used in a drilling operation to drill at least a well in the field is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 1, 15 and 16 are not patent eligible.


Claim 2 recites wherein each successive positioning of a well comprises determining, for each cell of the group of potential cells, at least one optimization distance insertion point driver representative of an optimized distance to wells of different types than the well-being positioned, the combined insertion point driver being further determined by using the at least one optimization distance insertion point driver. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 recites wherein the optimized distance is determined, for each well-being positioned, by using a distance to at least one already defined producer well and by using an accumulation of the produced phase in each cell. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim 5 further recites wherein the cells or group of cells having undesired properties are located at an interface between two fluids. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 7 further recites wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 8 further recites wherein each successive positioning of a well, after at least an insertion point of a well has been positioned, determining at least one local insertion driver maximizing the distance to other cells of the same well, the combined insertion point driver being determined further by using the at least one local insertion driver. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 9 further recites wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using predefined drain length distance. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 10 further recites defining a local insertion point region by using the predefined drain distance, and/or by using a geometrical constraint. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 further recites wherein the fluid density property comprises a fluid accumulation, and the fluid flow property comprising a transmissibility. It is only the description of abstract idea of claim 1 and does not include additional elements. 

Claim 12 further recites defining the location of a plurality of producer wells and of a plurality of injector wells, the process comprising positioning all the producer wells, then positioning all the injector wells or placing alternatively producer wells and injector wells. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 13 further recites wherein acquiring a geocellular model of the field comprises acquiring a plurality of model realizations of the model, 
the process comprising determining at least a first insertion point for a first well in each of the model realizations by using a maximized combined insertion point driver for each model realization and defining a preferred insertion point for the first well common to each model realization, by using the plurality of first insertion points for the first well in each of the model realizations; then- placing at least a second well insertion point for a second well distinct of the first well in each of the model realizations by using a maximized combined insertion point driver for each model realization, without modifying the position of the or each insertion point for the first well defined by using the plurality of model realizations. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 14 further recites wherein determining each insertion point driver for each cell comprises normalizing the insertion point driver by using the maximal value of the insertion point driver among all cells. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 17 further recites wherein the interface between two fluids is a gas-to-oil interface or an oil-to-water interface, and/or an interface between two fluids with a predefined offset. It is no more than abstract idea for the description of interface between the two fluids. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 19 further recites wherein determining the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 20 further recites wherein the decreasing moving average is a normalized exponential moving average in three directions. It is merely limitations that are based on or involve a mathematical concept. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Regarding claim 21
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 21 recites
- positioning wells one after another in the group of potential cells, each positioning of a well comprising:
* calculating for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization. (it recites a mathematical calculation such as maximaization or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* calculating for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well-being positioned. (it recites a mathematical calculation such as maximized distance or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* calculating for each cell of the group of potential cells a combined insertion point driver by using the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver;(it recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. It also covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* determining a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (it covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver, wherein the fluid property insertion point driver is calculated based on a window average of the fluid property taken around the cell, and wherein the fluid property insertion point driver is calculated from a decreasing moving average in at least two directions from each cell. (it recites a mathematical calculation such as window average or merely limitations that are based on or involve a mathematical concept. It also covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements 
-acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases; These limitation is recited at a high level of generality (i.e., as a general means of obtaining data/model), and amounts to mere data gathering and thus, adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g))
- selecting a group of potential cells able to become a well location; it is selecting a particular data source or type of data to be manipulated and thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The use of computer to define the locations of plurality of wells in a field is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, the claim 21 is directed to abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “acquiring a geocellular model of the field, the geocellular model …” falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) and recognized as well‐understood, routine, and conventional functions (See MPEP 2106.05(d)(i)Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)) and “selecting a group of potential cells able to become a well location” falls under insignificant extra-solution activity to the judicial exception and recognized as well‐understood, routine, and conventional functions. (See MPEP 2106.05(g)iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). The use of computer to define the locations of plurality of wells in a field is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, a process to define the locations of a plurality of wells in a field is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 21 is patent eligible.

Regarding claim 22
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 22 recites
- positioning wells one after another in the group of potential cells, each positioning of a well comprising:
* calculating for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization. (it recites a mathematical calculation such as maximaization or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* calculating for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well-being positioned. (it recites a mathematical calculation such as maximized distance or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* calculating for each cell of the group of potential cells a combined insertion point driver by using the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver;(it recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. It also covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* determining a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (it covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver, wherein each successive positioning of a well comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well based on a predefined drain length distance. (it recites a mathematical calculation such as predefined drain length distance or merely limitations that are based on or involve a mathematical concept. It also covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements 
-acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases; These limitation is recited at a high level of generality (i.e., as a general means of obtaining data/model), and amounts to mere data gathering and thus, adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g))
- selecting a group of potential cells able to become a well location; (it is selecting a particular data source or type of data to be manipulated and thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The use of computer to define the locations of plurality of wells in a field is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, the claim 22 is directed to abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “acquiring a geocellular model of the field, the geocellular model …” falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) and recognized as well‐understood, routine, and conventional functions (See MPEP 2106.05(d)(i)Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)) and “selecting a group of potential cells able to become a well location” falls under insignificant extra-solution activity to the judicial exception and recognized as well‐understood, routine, and conventional functions. (See MPEP 2106.05(g)iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). The use of computer to define the locations of plurality of wells in a field is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, a process to define the locations of a plurality of wells in a field is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 22 is patent eligible.



Claim Rejections - 35 USC § 102
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.            Claim(s) 1-3, 5, 8, 11-12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al.(PUB NO: US 20080154505 A1).

Regarding claim 1, 15 and 16
Kim teaches a process to define the locations of a plurality of wells in a field, the locations being used in a drilling operation to drill at least a well in the field (see para 48-the use of the present technique to determine cumulative attributes inside a propagating front when propagation is stopped at a given distance. This example technique incorporates the geologic heterogeneity of a reservoir allowing estimated cumulative attributes, such as drainage volume results, to be used to help identify potential well locations and possibly assess competitive drainage situations. See fig 20-illustrates connected pathways and the connected quality between an injection well and multiple production wells in overlapping channels.) 

the process being carried out by an electronic location computer  (see para 31 and fig 4- seismic models, geologic models or simulation models which contain a description of the subsurface geology. See para 41- the present example applies for a three-dimensional model for the purpose of clarity in explanation)  and comprising-

- acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases ; (see para 31- The input to this method can include seismic models, geologic models or simulation models which contain a description of the subsurface geology. These models are usually subdivided into small divisions which are referred to as cells. These cells may be small cubes or some other geometric shape that represent small portions of the reservoir and contain information on the portion's physical or chemical properties, such as density, porosity, lithologic facies, etc. The speed of the propagating front through the reservoir model is dictated by the speed assigned at each cell by a user. The speed is defined to be a proxy to represent how hydrocarbons or other substances flow through the model . see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts) 

- selecting a group of potential cells able to become a well location;(see para 008-009- Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. The method may further include choosing a portion of the cells in the reservoir as reference cells. For each reference cell, the connectivity between cells in the reservoir is determined. See para 051- For a new well, this connectivity analysis will help determine a well location)

- positioning wells one after another in the group of potential cells, (see fig 14-19 and para 40- Reference cells are then chosen (block 430). These reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well. see para 56- This technique can also be used to determine the optimum path between two cells via any desired cell and also the nth best path between two cells. FIG. 15 shows the corresponding optimum path between the production well and the injection well via (x, y), shown as combination of two paths found: path 1508 from injection well to a cell at (x, y) and path 1509 from production well to the cell at (x, y).). each positioning of a well comprising:

*determining for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization;(see para 51- With the present invention's connectivity analysis technique (lighter shadings) in this example, the maximum cumulative desirable attribute attainable, e.g., attainable oil volume or porosity, from a perforation at (x, y, z) can be obtained; said maximum cumulative attribute determined at the time a gas or water break occurs. This process may be repeated for all the cells in the reservoir. This cumulative attribute can be used to effectively predict the oil volume, net porosity volume, or some other cumulative attribute prior to a water/gas or other boundary arrival.)
wherein the fluid property insertion driver is calculated based on a window average of the fluid property taken around the cell. (see para 53- For a cell, where Vxyzgas.--break or Vxyzwater.--break was not computed, the volume at a gas or water break is estimated as an average of the oil volumes computed at the first order neighboring cells.)
Examiner note: Cumulative attributes is computed for each cell which acts fluid property insertion point driver since it represents maximization of  oil volume or porosity.

* determining for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well being positioned; (see para 42 and 48-For example, propagation can be stopped when a predetermined maximum arrival time, Tmax, is reached, a cumulative attribute is reached, a distance is reached, or the propagating front reaches a certain target object. Next, a hypothetical front is propagated to determine the arrival times of the other cells from the reference cells. The propagation is stopped when a desired distance is reached. See para 51- The present technique can also be used to determine the cumulative attribute (e.g., net porosity volume, cumulative hydrocarbon, etc.) for a well location before a water or gas break or other condition occurs. For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs)

wherein the at least one maximized distance insertion point driver is calculated, for each cell, based on a diffusive time of flight from the cell to the cell or group of cells having undesired properties. (see para 33-The front is propagated so as to compute travel times from the reference cell to the other cells in the reservoir, each cell having its own travel time. These times are also called arrival times in reference to the time it takes for the propagating front to arrive at a cell from the reference cell. These arrival times represent the connective quality of the cells in the reservoir from the reference cell. The fast marching method is utilized to compute the arrival times at the cells of the propagating front until an ending criteria is met, i.e., a maximum arrival time is reached, a maximum distance is reached, or the propagating front reaches a target object )

Examiner note: Examiner consider arrival time as the maximized distance insertion point drive since the arrival time of the propagating front reference cell to the other cells is computed until the maximum distance is reached.
* determining for each cell of the group of potential cells a combined insertion point driver by using the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver,(see para 56-57- The computed travel times, Tproduction(x, y), are illustrated in gray scale in FIG. 17 (1701 indicates the injection well and 1702 indicates the production well). A cell's Tproduction(x, y) represents the travel time from the production well to that individual cell. Next, Tinjection(x, y) and Tproduction(x, y) are added together at each cell (x, y) to compute the total travel time, Ttotal, (x, y) (1503). This total represents the total travel time from the injection well to the production well by way of that cell. A cell's Qtotal(1/Ttotal(x, y)) would represent the connected quality between the production well and injection well. FIG. 18 shows Ttotal(x, y) for the example two-dimensional model.)
Examiner note: The use of two drivers which is fluid property insertion point driver and maximized distance insertion point driver are used to represent the properties of the cell. Fluid property insertion point driver represent the fluid property of the cell and the maximized distance insertion point driver represents the distance to the cell or group of cells using travel time. Qtotal is a combined insertion point driver which is obtained when the fluid volume is higher (first property of the cell) and the arrival time of propagating front from producer well to injector well (i.e. when the maximum distance is reached) of that cell (second property of the cell). Qtotal is the connected quality between the production well and injection well of that cell. The connection represent the fluid property and maximized distance between the wells.

wherein each insertion point driver for each cell comprises normalizing the insertion point driver based on the maximal value of the insertion point driver among all cells. (see para 08-The method may further include determining an nth optimal path between a first and a second reference cell. Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. See para 50- For instance, the cumulative attribute of the path can be determined by totaling any desired attribute of each cell along the path. These measures may provide added insight into the connected quality of the path.)

Examiner note: Normalizing the cumulative attribute  is done based on totaling the desired attribute among all cells. 


* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (see para 57 and see fig 19-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell)

Examiner note: Well insertion point of the well is the best path which is obtained by ranking the cell by their Qtotal.

Regarding claim 2
Kim further teaches wherein each successive positioning of a well comprises determining, for each cell of the group of potential cells, at least one optimization distance insertion point driver representative of an optimized distance to wells of different types than the well being positioned, the combined insertion point driver being further determined by using the at least one optimization distance insertion point driver. (see para 57-58 and fig 19-The nth best path would be determined by choosing the nth ranked cell as the desired cell. This is illustrated in FIG. 19. FIG. 19 shows Ttotal(x, y) in gray scale and the best 4 paths connecting the production (1902) and injection (1901) well pair. These paths are found by computing the optimum paths that passes through the four cells with the lowest four values of Ttotal(x, y). When reservoir geometry is complex such as in an overlapping channel area, it is of integral importance in developing a production strategy to understand connected pathways among multiple wells. Using this technique, an indication can be provided that the quality of the connectivity to the production well. see para 54-The two times are added together for each individual cell and each cell's total time provides the optimum or the shortest travel time between the injection well and the production well by way of that cell.)

Examiner note: Examiner consider the optimization distance insertion point driver is the optimum path which is the representative of optimized distance between different wells. The optimum path is used to calculate the connectivity quality within the cell. 


Regarding claim 3
Kim further teaches wherein the optimized distance is determining, for each well being positioned, by using a distance to at least one already defined producer well and by using an accumulation of the produced phase in each cell.(see para 57 This technique can also be used to determine the optimum path between two cells via any desired cell and also the nth best path between two cells. FIG. 15 shows the corresponding optimum path between the production well and the injection well via (x, y), shown as combination of two paths found: path 1508 from injection well to a cell at (x, y) and path 1509 from production well to the cell at (x, y). see para 44- In one application, totaling the attributes, i.e., the producible oil, porosity, geometric volume, or percent shale, for each cell. In the case where the attribute is the volume of oil producible from an individual cell, this volume can be determined using the porosity volume of the cell multiplied by the average recovery factor for the field or reservoir.)



Regarding claim 5
Kim further teaches wherein the cells or group of cells having undesired properties are located at an interface between two fluids.(see para 40- group of cells at the perforation intervals of an injection/production well, a group of cells that form gas/oil or water/oil hydrocarbon contacts. See para 51- For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs. In addition, it would be useful to know the probable connected pathways between a well bore and water/gas or other boundary contacts.)


Regarding claim 8
Kim further teaches wherein each successive positioning of a well, after at least an insertion point of a well has been positioned, determining at least one local insertion driver maximizing the distance to other cells of the same well, the combined insertion point driver being calculated further based on the at least one local insertion driver. (see para 57-FIG. 19 shows Ttotal(x, y) in gray scale and the best 4 paths connecting the production (1902) and injection (1901) well pair. These paths are found by computing the optimum paths that passes through the four cells with the lowest four values of Ttotal(x, y).)

Examiner note: The different paths generated for the four cells for the same well(1901, 1902) are the local insertion point of the well and the quality Qtotal (combined insertion point driver) is calculated based on at least one path see fig 19.  

Regarding claim 11
Kim further teaches wherein the fluid density property comprises a fluid accumulation, (see para 52-the present technique may be used to determine well candidates that maximize a desirable attribute, i.e., the volume of producible oil )
the fluid flow property comprising a transmissibility.(see para 54- An initial front is propagated through the cells with a user-defined speed for each cell based on the cell's porosity or other attributes that affect the transmissibility of fluids.)


Regarding claim 12
Kim further teaches defining the location of a plurality of producer wells and of a plurality of injector wells, (see para 40- reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well. The ability of the fast marching method to either propagate a front from a single source or propagate multiple fronts simultaneously from multiple sources to multiple targets enables this technique to be applied to a diverse set of problems. See para 51- An initial propagating front is located at one or more cells of a geologic/reservoir model that corresponds to the locations of perforation intervals.)
the process comprising positioning all the producer wells, then positioning all the injector wells or placing alternatively producer wells and injector wells. (see para 58 and see fig 20-When reservoir geometry is complex such as in an overlapping channel area, it is of integral importance in developing a production strategy to understand connected pathways among multiple wells. FIG. 20 shows synthetically generated overlapping channels: channel 201 and channel 202. An injection well is located at the lower part of the channel 201 at 203 and there are production wells 205 and 204 penetrating channel 201 and channel 202. In this example, it is desirable to find out if there are connected pathways between the injection well and the production well 204 at channel 202)

Regarding claim 14
Kim further teaches wherein determining each insertion point driver for each cell comprises normalizing the insertion point driver by using the maximal value of the insertion point driver among all cells. (see para 08-The method may further include determining an nth optimal path between a first and a second reference cell. Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. See para 50- For instance, the cumulative attribute of the path can be determined by totaling any desired attribute of each cell along the path. These measures may provide added insight into the connected quality of the path.)

Examiner note: Normalizing the cumulative attribute  is done by using totaling the desired attribute among all cells. 

Regarding claim 17
Kim further teaches wherein the interface between two fluids is a gas-to-oil interface or an oil-to-water interface, and/or an interface between two fluids with a predefined offset. (see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts)



Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.         Claims 7 and 20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PUB NO: US 20080154505 A1) hereinafter Kim in view of Franklin (PUB NO: US 20110046903 A1)

Regarding claim 7
Kim does not teach wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell. 
In the related field of invention, Franklin teaches wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell. (see para 41-42- The leak detection value is calculated for subsequent time intervals and test pressures, such as at time2 and at time3 and through the test pressure at the time'' and at time(n+1), the test pressures at each of those times typically exhibiting a pressure lower than that in the immediately preceding periods and exhibiting an exponential rate of decease . For example, one may use procedures to perform a moving 3 -point average, curve fitting, and other such data smoothing techniques, prior to using it to calculate a leak detection value. see para 73 and fig 3- Each of the measured pressure curves 341, 342, 343, 344, and 345 indicate a general exponential decay in the pressure as time passes.(pressure time curve))

Examiner note: Leak detection value is calculated from the an exponential rate of decrease of flow pressure. The pressure values 341, 342, 343, 344 and 345 indicate a general exponential decay in the pressure as time passes at least of two directions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell as taught by Franklin in the system of Kim for detecting leaks and for testing the pressure integrity of a pressure system. The pressure system includes a pipeline for transporting natural gas or other hydrocarbons. Another non-limiting example is a natural gas and/or oil well and/or wells of other types, whether being actively drilled or already producing, that typically transports fluids from the producing geological formation to a well head. (See para 001-003, Franklin)


Regarding claim 20
Kim does not teach wherein the decreasing moving average is a normalized exponential moving average in three directions.
In the related field of invention, Franklin teaches wherein the decreasing moving average is a normalized exponential moving average in three directions. (see para 42-Shorter periods typically work better for test pressures that decrease exponentially, particularly if there is a sharp temperature gradient between the fluid within the pressure system and the temperature of the ambient environment surrounding the pressure system It is contemplated that the test pressure data acquired and stored in the computer readable medium optionally undergoes some form of data smoothing or normalizing processes to eliminate spikes or data transients. see para 73 and fig 3- Each of the measured pressure curves 341, 342, 343, 344, and 345 indicate a general exponential decay in the pressure as time passes)



Regarding claim 21
Kim teaches a process to define the locations of a plurality of wells in a field, the locations being used in a drilling operation to drill at least a well in the field (see para 48-the use of the present technique to determine cumulative attributes inside a propagating front when propagation is stopped at a given distance. This example technique incorporates the geologic heterogeneity of a reservoir allowing estimated cumulative attributes, such as drainage volume results, to be used to help identify potential well locations and possibly assess competitive drainage situations) 

the process being carried out by an electronic location computer  (see para 31 and fig 4- seismic models, geologic models or simulation models which contain a description of the subsurface geology. See para 41- the present example applies for a three-dimensional model for the purpose of clarity in explanation)  and comprising-

- acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases ; (see para 31- The input to this method can include seismic models, geologic models or simulation models which contain a description of the subsurface geology. These models are usually subdivided into small divisions which are referred to as cells. These cells may be small cubes or some other geometric shape that represent small portions of the reservoir and contain information on the portion's physical or chemical properties, such as density, porosity, lithologic facies, etc. The speed of the propagating front through the reservoir model is dictated by the speed assigned at each cell by a user. The speed is defined to be a proxy to represent how hydrocarbons or other substances flow through the model . see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts) 

- selecting a group of potential cells able to become a well location;(see para 008-009- Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. The method may further include choosing a portion of the cells in the reservoir as reference cells. For each reference cell, the connectivity between cells in the reservoir is determined. See para 051- For a new well, this connectivity analysis will help determine a well location)

- positioning wells one after another in the group of potential cells, (see fig 14-19 and para 40- Reference cells are then chosen (block 430). These reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well. see para 56- This technique can also be used to determine the optimum path between two cells via any desired cell and also the nth best path between two cells. FIG. 15 shows the corresponding optimum path between the production well and the injection well via (x, y), shown as combination of two paths found: path 1508 from injection well to a cell at (x, y) and path 1509 from production well to the cell at (x, y).). each positioning of a well comprising:

*determining for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization;(see para 51- With the present invention's connectivity analysis technique (lighter shadings) in this example, the maximum cumulative desirable attribute attainable, e.g., attainable oil volume or porosity, from a perforation at (x, y, z) can be obtained; said maximum cumulative attribute determined at the time a gas or water break occurs. This process may be repeated for all the cells in the reservoir. This cumulative attribute can be used to effectively predict the oil volume, net porosity volume, or some other cumulative attribute prior to a water/gas or other boundary arrival.)

* determining for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well being positioned; (see para 42 and 48-For example, propagation can be stopped when a predetermined maximum arrival time, Tmax, is reached, a cumulative attribute is reached, a distance is reached, or the propagating front reaches a certain target object. Next, a hypothetical front is propagated to determine the arrival times of the other cells from the reference cells. The propagation is stopped when a desired distance is reached. See para 51- The present technique can also be used to determine the cumulative attribute (e.g., net porosity volume, cumulative hydrocarbon, etc.) for a well location before a water or gas break or other condition occurs. For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs)


Examiner note: Examiner consider arrival time as the maximized distance insertion point drive since the arrival time of the propagating front reference cell to the other cells is computed until the maximum distance is reached.
* determining for each cell of the group of potential cells a combined insertion point driver by using the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver,(see para 56-57- The computed travel times, Tproduction(x, y), are illustrated in gray scale in FIG. 17 (1701 indicates the injection well and 1702 indicates the production well). A cell's Tproduction(x, y) represents the travel time from the production well to that individual cell. Next, Tinjection(x, y) and Tproduction(x, y) are added together at each cell (x, y) to compute the total travel time, Ttotal, (x, y) (1503). This total represents the total travel time from the injection well to the production well by way of that cell. A cell's Qtotal(1/Ttotal(x, y)) would represent the connected quality between the production well and injection well. FIG. 18 shows Ttotal(x, y) for the example two-dimensional model.)
Examiner note: The use of two drivers which is fluid property insertion point driver and maximized distance insertion point driver are used to represent the properties of the cell. Fluid property insertion point driver represent the fluid property of the cell and the maximized distance insertion point driver represents the distance to the cell or group of cells using travel time. Qtotal is a combined insertion point driver which is obtained when the fluid volume is higher (first property of the cell) and the arrival time of propagating front from producer well to injector well (i.e. when the maximum distance is reached) of that cell (second property of the cell). Qtotal is the connected quality between the production well and injection well of that cell. The connection represent the fluid property and maximized distance between the wells.


* determining a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (see para 56-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell. This is illustrated in FIG. 19)

Examiner note: Examiner consider the desired cell based on the ranking the cells by their Qtotal. The higher Q is the maximal combined insertion point driver. 

* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (see para 57 and see fig 19-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell)

Examiner note: Well insertion point of the well is the best path which is obtained by ranking the cell by their Qtotal.

wherein the fluid property insertion driver is calculated based on a window average of the fluid property taken around the cell. (see para 53- For a cell, where Vxyzgas.--break or Vxyzwater.--break was not computed, the volume at a gas or water break is estimated as an average of the oil volumes computed at the first order neighboring cells.)

Kim does not teach wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell. 
In the related field of invention, Franklin teaches wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell. (see para 41-42- The leak detection value is calculated for subsequent time intervals and test pressures, such as at time2 and at time3 and through the test pressure at the time'' and at time(n+1), the test pressures at each of those times typically exhibiting a pressure lower than that in the immediately preceding periods and exhibiting an exponential rate of decease . For example, one may use procedures to perform a moving 3 -point average, curve fitting, and other such data smoothing techniques, prior to using it to calculate a leak detection value. see para 73 and fig 3- Each of the measured pressure curves 341, 342, 343, 344, and 345 indicate a general exponential decay in the pressure as time passes.(pressure time curve))

Examiner note: Leak detection value is calculated from the an exponential rate of decrease of flow pressure. The pressure values 341, 342, 343, 344 and 345 indicate a general exponential decay in the pressure as time passes at least of two directions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include wherein the fluid property insertion point driver is determined from a decreasing moving average in at least two directions from each cell as taught by Franklin in the system of Kim for detecting leaks and for testing the pressure integrity of a pressure system. The pressure system includes a pipeline for transporting natural gas or other hydrocarbons. Another non-limiting example is a natural gas and/or oil well and/or wells of other types, whether being actively drilled or already producing, that typically transports fluids from the producing geological formation to a well head. (See para 001-003, Franklin)


10.         Claims 9, 10, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PUB NO: US 20080154505 A1) hereinafter Kim in view of Franklin (PUB NO: US 20130074470 A1)

Regarding claim 9
Kim does not teach wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using a predefined drain length distance. 
In the related field of invention, Ayasse teaches wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using a predefined drain length distance.  (see para 73-74 and fig 1- The at least one oxidizing gas injector well 6a, in accordance with the method of the present invention, is located above and approximately midway along the horizontal well bore 8 (i.e. wherein distance "d1" is approximately equal to distance "d2". The horizontal leg 8 from the toe 40 to the heel 42 of the horizontal well 8. See para 79-While the fluid drainage zone 15 intersects the horizontal well 8 at two points, 17 and 18, nevertheless all produced oil 3 moves inside the horizontal well 8 towards the heel 42 of the horizontal well 8.)

Examiner note: If the injector well 6a is placed at midpoint along the horizontal well 8 then the fluid drainage zones 15 reach the toe 40 and the heel 42 of the horizontal well at the same time. See fig 1 d1 and d2 are the predefined length. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using a predefined drain length distance as taught by Ayasse in the system of Kim for recovering viscous hydrocarbons from a subterranean reservoir using in-situ combustion. Another advantage of placing a vertical air injector well back from the toe of the horizontal well (for example at 500 meters from the toe for a 1000 meter horizontal producer leg) so that surface inaccessibility, such as caused by a bog or lake at the toe region, will not prohibit the drilling of a vertical injector there and inhibit reservoir exploitation.(See para 001, 0017, Ayasse)



Regarding claim 10
Kim does not teach defining a local insertion point region by using the predefined drain distance, and/or by using a geometrical constraint.
In the related field of invention, Ayasse teaches defining a local insertion point region by using the predefined drain distance, and/or based on a geometrical constraint. (see para 73-74 and fig 1- The at least one oxidizing gas injector well 6a, in accordance with the method of the present invention, is located above and approximately midway along the horizontal well bore 8 (i.e. wherein distance "d1" is approximately equal to distance "d2". The horizontal leg 8 from the toe 40 to the heel 42 of the horizontal well 8.)

Regarding claim 13
Kim does not teach wherein acquiring a geocellular model of the field comprises acquiring a plurality of model realizations of the model, the process comprising determining at least a first insertion point for a first well in each of the model realizations based on a maximized combined insertion point driver for each model realization and defining a preferred insertion point for the first well common to each model realization, based on the plurality of first insertion points for the first well in each of the model realizations then- placing at least a second well insertion point for a second well distinct of the first well in each of the model realizations based on a maximized combined insertion point driver for each model realization, without modifying the position of the or each insertion point for the first well defined based on the plurality of model realizations.

In the related field of invention, Ayasse teaches wherein acquiring a geocellular model of the field comprises acquiring a plurality of model realizations of the model,(see para 93-96- A number of models were run having from 1-5-vertical injectors placed over the horizontal producer and perforated in grid blocks 6-9 for steam pre-heating (for 3-months) and at the top 4-grid blocks for air injection)

the process comprising determining at least a first insertion point for a first well in each of the model realizations by using a maximized combined insertion point driver for each model realization and defining a preferred insertion point for the first well common to each model realization, by using the plurality of first insertion points for the first well in each of the model realizations; ( see para 81-87- fig 4 This process continues until the fluid drainage zones 15 reach the toe 40 and the heel 42, which will occur at approximately the same time if the injector well 6a is placed midpoint along the horizontal well 8 of the production well pair 9. In situations where poor reservoir permeability exists, it may be necessary to use a plurality of oxidizing gas injector wells 6a, 6b, as shown in FIG. 4 and adapt the method of the present invention accordingly. A maximum oxidizing gas injection pressure of less than 70% over the reservoir pressure is preferred, and less than 50% over reservoir pressure is most preferred during the drawdown stage)

Examiner note: Examiner consider the first well insertion well point is the point when fluid drainage zones 15 reach the toe 40 of horizontal well 8 when the vertical injection wells 6a, 6b is placed along the horizontal well 8, where 6a is the first well and the midpoint is the preferred insertion point. 

then- placing at least a second well insertion point for a second well distinct of the first well in each of the model realizations by using a maximized combined insertion point driver for each model realization, without modifying the position of the or each insertion point for the first well defined by using the plurality of model realizations. (see para 89-Additional injector wells 6b, as shown in FIG. 4, may be completed on opposite sides of initial injector well 6a prior to initial commencement of the process of the present invention and it becoming apparent that the combustion fronts 50 have advanced to a point where they are too remote from original injector well 6a and require more immediate and proximate supply of oxidizing gas 22 in order for the combustion fronts 50 to progress outwardly along horizontal well 8 and the process thereby continue. The further step of utilizing or completing additional gas injection wells 6b may be repeated, as necessary, each on respective outward sides of earlier-completed injection wells 6b, until such time as points of intersection 17, 18 of drainage zone 15 respectively reach toe portion 40 and heel portion 42 of horizontal well 8)

Examiner note: Examiner consider the second well insertion well point is the point when fluid drainage zones 15 reach the toe 40 of horizontal well 8 when the additional injection wells 6b(second well) which is different than the first well 6a(see fig 4) without modifying the position of the or each insertion point for the first well defined based on the plurality of model realizations.



Regarding claim 22
Kim teaches a process to define the locations of a plurality of wells in a field(see para 48-the use of the present technique to determine cumulative attributes inside a propagating front when propagation is stopped at a given distance. This example technique incorporates the geologic heterogeneity of a reservoir allowing estimated cumulative attributes, such as drainage volume results, to be used to help identify potential well locations and possibly assess competitive drainage situations) 

the process being carried out by an electronic location computer  (see para 31 and fig 4- seismic models, geologic models or simulation models which contain a description of the subsurface geology. See para 41- the present example applies for a three-dimensional model for the purpose of clarity in explanation)  and comprising-

- acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases ; (see para 31- The input to this method can include seismic models, geologic models or simulation models which contain a description of the subsurface geology. These models are usually subdivided into small divisions which are referred to as cells. These cells may be small cubes or some other geometric shape that represent small portions of the reservoir and contain information on the portion's physical or chemical properties, such as density, porosity, lithologic facies, etc. The speed of the propagating front through the reservoir model is dictated by the speed assigned at each cell by a user. The speed is defined to be a proxy to represent how hydrocarbons or other substances flow through the model . see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts) 

- selecting a group of potential cells able to become a well location;(see para 008-009- Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. The method may further include choosing a portion of the cells in the reservoir as reference cells. For each reference cell, the connectivity between cells in the reservoir is determined. See para 051- For a new well, this connectivity analysis will help determine a well location)

- positioning wells one after another in the group of potential cells, (see fig 14-19 and para 40- Reference cells are then chosen (block 430). These reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well. see para 56- This technique can also be used to determine the optimum path between two cells via any desired cell and also the nth best path between two cells. FIG. 15 shows the corresponding optimum path between the production well and the injection well via (x, y), shown as combination of two paths found: path 1508 from injection well to a cell at (x, y) and path 1509 from production well to the cell at (x, y).). each positioning of a well comprising:

*determining for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization;(see para 51- With the present invention's connectivity analysis technique (lighter shadings) in this example, the maximum cumulative desirable attribute attainable, e.g., attainable oil volume or porosity, from a perforation at (x, y, z) can be obtained; said maximum cumulative attribute determined at the time a gas or water break occurs. This process may be repeated for all the cells in the reservoir. This cumulative attribute can be used to effectively predict the oil volume, net porosity volume, or some other cumulative attribute prior to a water/gas or other boundary arrival.)

Examiner note: Cumulative attributes is computed for each cell which acts fluid property insertion point driver since it represents maximization of  oil volume or porosity.

* determining for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well being positioned; (see para 42 and 48-For example, propagation can be stopped when a predetermined maximum arrival time, Tmax, is reached, a cumulative attribute is reached, a distance is reached, or the propagating front reaches a certain target object. Next, a hypothetical front is propagated to determine the arrival times of the other cells from the reference cells. The propagation is stopped when a desired distance is reached. See para 51- The present technique can also be used to determine the cumulative attribute (e.g., net porosity volume, cumulative hydrocarbon, etc.) for a well location before a water or gas break or other condition occurs. For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs)


Examiner note: Examiner consider arrival time as the maximized distance insertion point drive since the arrival time of the propagating front reference cell to the other cells is computed until the maximum distance is reached.
* determining for each cell of the group of potential cells a combined insertion point driver by using the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver,(see para 56-57- The computed travel times, Tproduction(x, y), are illustrated in gray scale in FIG. 17 (1701 indicates the injection well and 1702 indicates the production well). A cell's Tproduction(x, y) represents the travel time from the production well to that individual cell. Next, Tinjection(x, y) and Tproduction(x, y) are added together at each cell (x, y) to compute the total travel time, Ttotal, (x, y) (1503). This total represents the total travel time from the injection well to the production well by way of that cell. A cell's Qtotal(1/Ttotal(x, y)) would represent the connected quality between the production well and injection well. FIG. 18 shows Ttotal(x, y) for the example two-dimensional model.)
Examiner note: The use of two drivers which is fluid property insertion point driver and maximized distance insertion point driver are used to represent the properties of the cell. Fluid property insertion point driver represent the fluid property of the cell and the maximized distance insertion point driver represents the distance to the cell or group of cells using travel time. Qtotal is a combined insertion point driver which is obtained when the fluid volume is higher (first property of the cell) and the arrival time of propagating front from producer well to injector well (i.e. when the maximum distance is reached) of that cell (second property of the cell). Qtotal is the connected quality between the production well and injection well of that cell. The connection represent the fluid property and maximized distance between the wells.

* determining a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (see para 56-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell. This is illustrated in FIG. 19)

Examiner note: Examiner consider the desired cell based on the ranking the cells by their Qtotal. The higher Q is the maximal combined insertion point driver. 


* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (see para 57 and see fig 19-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell)

Examiner note: Well insertion point of the well is the best path which is obtained by ranking the cell by their Qtotal.

Kim does not teach wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using a predefined drain length distance. 

In the related field of invention, Ayasse teaches wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using a predefined drain length distance.  (see para 73-74 and fig 1- The at least one oxidizing gas injector well 6a, in accordance with the method of the present invention, is located above and approximately midway along the horizontal well bore 8 (i.e. wherein distance "d1" is approximately equal to distance "d2". The horizontal leg 8 from the toe 40 to the heel 42 of the horizontal well 8. See para 79-While the fluid drainage zone 15 intersects the horizontal well 8 at two points, 17 and 18, nevertheless all produced oil 3 moves inside the horizontal well 8 towards the heel 42 of the horizontal well 8.)

Examiner note: If the injector well 6a is placed at midpoint along the horizontal well 8 then the fluid drainage zones 15 reach the toe 40 and the heel 42 of the horizontal well at the same time. See fig 1 d1 and d2 are the predefined length. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well by using a predefined drain length distance as taught by Ayasse in the system of Kim for recovering viscous hydrocarbons from a subterranean reservoir using in-situ combustion. Another advantage of placing a vertical air injector well back from the toe of the horizontal well (for example at 500 meters from the toe for a 1000 meter horizontal producer leg) so that surface inaccessibility, such as caused by a bog or lake at the toe region, will not prohibit the drilling of a vertical injector there and inhibit reservoir exploitation.(See para 001, 0017, Ayasse)



11.         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PUB NO: US 20080154505 A1) hereinafter Kim in view of Finlayson (PUB NO: US 20130342557 A1)

Regarding claim 19
Kim does not teach wherein determing the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent.
In the related field of invention, Finlayson teaches determining the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent. (see para 007-008- In some implementations, the terms of the nonlinear base can correspond to functions f(R, G, B), where each of the functions f(R, G, B) includes an associated product of RGB powers that is raised to an inverse-order of the associated product, such that an order of a product of RGB powers equals a sum of rational exponents of R, G and B factors of the product of RGB powers. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include determining the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent as taught by Finlayson in the system of Kim in order to correct color of an image by expanding red, green, blue (RGB) values at each pixel of the image using a base of order-root functions f(R, G, B).(see Finlayson, abstract)







Relevant prior art 

12.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cullick et al. US 6,549,879 B1.
Discussing a method for determining well locations in a 3D reservoir model while satisfying various constraints including: minimum interwell spacing, maximum well length, angular limits for deviated completions, and minimum distance from reservoir and fluid boundaries.

Sharifi et al. ("Dynamic Ranking of Multiple Realizations by Use of the Fast-Marching Method, 2014)
Discussing the use the fast-marching method (FMM) as a computationally efficient method for calculating the pressure/front propagation time on the basis of reservoir properties using geocellular model. This method is based on solving the Eikonal equation by use of upwind finite-difference approximation. In this method, pressure/front location (radius of investigation) can be calculated as a function of time without running any flow simulation.
Lallier, F. L., et al. "An efficient well test forward model based on the fast marching method–application to geomodel sorting." ECMOR XIV–14th European conference on the mathematics of oil recovery. EAGE. doi. Vol. 10. 2014)
Computing the diffusive time of flight at every location of the geomodel according to a 3D defined speed property, which is a function of the permeability. The diffusive time of flight is directly related to the pressure front propagation by a function involving the flow regime which occurs at every time of the propagation. It allows solving the Eikonal equation in corner point grids that represent structurally and stratigraphically complex reservoirs where the permeability field is anisotropic and not aligned on the grid..

                                                                                 Conclusion

13.            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.           All claims 1-3, 5, 7-17 and 19-22 are rejected.
15.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                                                                                                                                                                                       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147